NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GABRIELA CASAS-FIGUEROA, AKA                    No.    16-73614
Claudia Chinchilla De Donez,
                                                Agency No. A097-335-793
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Gabriela Casas-Figueroa, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) order denying her motion to reconsider the denial of

her prior motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
or reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

deny the petition for review.

      The agency did not abuse its discretion in denying Casas-Figueroa’s motion

to reconsider for failure to identify any error of fact or law in the IJ’s denial of her

motion to reopen. See 8 C.F.R. § 1003.23(b)(2). The agency properly determined

that Casas-Figueroa’s underlying motion to reopen was untimely, and she did not

present sufficient evidence for equitable tolling of the filing deadline. See 8 C.F.R.

§ 1003.23(b)(1); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable

tolling is available to a petitioner who is prevented from timely filing a motion to

reopen due to deception, fraud, or error, as long as the petitioner exercises due

diligence in discovering such circumstances).

      In light of our disposition, we do not reach Casas-Figueroa’s remaining

contentions regarding ineffective assistance of counsel and exceptional

circumstances. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      Casas-Figueroa’s motion to remand (Docket Entry No. 22) is denied. See

Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (initial notice to




                                            2                                     16-73614
appear need not include time and date information to vest jurisdiction in the

immigration court).

      PETITION FOR REVIEW DENIED.




                                         3                                      16-73614